UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 December 22, 2009 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) (650) 525-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement Revolving Credit Promissory Note Effective as of December 22, 2009, Avistar Communications Corporation, as borrower, entered into the following agreements with JP Morgan Chase Bank, N.A., or the Bank, as lender: (i) the second amended and restated revolving credit promissory note, (ii) the second amended and restated collateral agreement, and (iii) the third amended and restated security agreement.These amended agreements relate to the renewal of a line of credit with the Bank, which Avistar may draw upon during the term of the note to fund its business operations (the “Credit Facility”). Also, effective as of December 22, 2009, Gerald J. Burnett, Chairman of Avistar, and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust entered into the Second Amended and Restated Guaranty with the Bank pledging personal assets as collateral for the Credit Facility. The amended agreements modified certain terms of the Credit Facility, including without limitation, the extension of the maturity date of the note from December 22, 2009 to December 21, 2010 and the increase of the line of credit from $10 million to $11.25 million.As of December 22, 2009, the total principal amount borrowed by Avistar under the Credit Facility was $8.7 million. The Credit Facility is subject to customary terms and conditions, including several reporting and non-financial covenants.As security for the payment of its obligations under the Credit Facility, Avistar granted JPMorgan a security interest in and right of setoff against substantially all of the assets of Avistar, tangible and intangible. The foregoing description of the Credit Facility as amended, does not purport to be complete and is qualified in its entirety by the terms and conditions of the amended and restated revolving credit promissory note, the amended and restated collateral agreement, the amended and restated security agreement, the amended and restated guaranty, and subsequent amendments and restatements, which were filed as exhibits to Avistar’s Annual Report on Form 10-K for the years ended December 31, 2006, 2007 and 2008, and the amendments thereto which are expected to be filed as exhibits to Avistar’sAnnual Report on Form 10-K for the year ending December 31, 2009. Convertible Subordinated Secured Note Effective as of December 22, 2009, Avistar entered into an agreement with Baldwin Enterprises, Inc. whereby the parties agreed that Avistar would pay to Baldwin the outstanding principal and interest related to the 4.5% Convertible Secured Subordinated Promissory Note Due 2010.The terms of the Secured Note were previously described in a Current Report on Form 8-K filed with the Securities and Exchange Commission on January 9, 2008.Avistar paid $4.0 million, the outstanding principal amount plus accrued interest under the Baldwin Secured Note on December 23, 2009. Section 2 – Financial Information Item2.01.
